 

Exhibit 10.22

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT

AND CHANGE IN CONTROL AGREEMENT

WHEREAS, Post Properties, Inc., Post Apartment Homes, L.P., and Post Services,
LLC (as successor to Post Services, Inc.) (collectively, the “Post Group”) and
David C.Ward (“Executive”) previously entered into the Amended and Restated
Employment and Change in Control Agreement dated April 4, 2011 (“Agreement”);
and

WHEREAS, the Post Group and Executive desire to amend the Agreement to reflect
the Executive’s current title and to clarify the definition of “Good Reason”.

NOW, THEREFORE, in consideration of Executive’s continued employment with the
Post Group, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree to amend
the Agreement as follows:

1.      Section 1.13(1)(c) of the Agreement is hereby amended to read as
follows:

“(c)   at any time after a Change in Control, but before the end of Executive’s
Protection Period (without Executive’s express written consent), there is a
transfer of Executive’s primary work site to a location outside the Dallas,
Texas metropolitan area or, if Executive subsequently consents in writing to
such a transfer under this Agreement, from the primary work site that was the
subject of such consent, to a new primary work site that is more than
thirty-five (35) miles from Executive’s then current primary work site, unless
such new primary work site is closer to Executive’s primary residence than
Executive’s then current primary work site; or”

2.      Section 2.2 of the Agreement is hereby amended by changing the first
sentence to read as follows:

“Executive’s title at the Post Group shall be Executive Vice President and Chief
Investment Officer, and Executive initially shall be responsible for the
investments currently made by the Post Group, for recommending an investment and
development strategy and for implementing the investment and development
strategy adopted, which implementation shall include making recommendations on
possible acquisitions and dispositions and developments based on the investment
and development strategy adopted.”

3.      This Amendment shall be effective as of the date set forth below. Except
as amended herein, the Agreement shall remain in full force and effect.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the members of the Post Group and Executive have executed
this Amendment this 22nd day of September, 2015.

 

POST PROPERTIES, INC.

 

By:

/s/ David P. Stockert

Name:

David P. Stockert

Title:

CEO and President

 

POST APARTMENT HOMES, L.P.

By: Post GP Holdings, Inc.

 

 

By:

/s/ David P. Stockert

 

Name:

David P. Stockert

 

Title:

CEO and President

 

POST SERVICES, LLC

By: Post Apartment Homes, L.P.

 

 

By:

/s/ David P. Stockert

 

Name:

David P. Stockert

 

Title:

CEO and President

 

EXECUTIVE

 

/s/ David C. Ward

David C. Ward

 

 